




EXHIBIT 10-K (b)
ASSUMPTION AGREEMENT
Dated: November 09, 2011
Colgate-Palmolive Company
300 Park Avenue
New York, New York 10022
Attention: Treasurer
Citibank, N.A., as Administrative Agent
1615 Brett Road, Building 3
New Castle, Delaware 19720
Attention:    Bank Loan Syndications
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of November 4, 2011 among
Colgate-Palmolive Company (the “Borrower”), the Lenders parties thereto and
Citibank, N.A., as Administrative Agent (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; terms defined
therein being used herein as therein defined), for such Lenders.
The undersigned (the “Assuming Lender”) proposes to become an Assuming Lender
pursuant to Section 2.14 of the Credit Agreement and, in that connection, hereby
agrees that it shall become a Lender for purposes of the Credit Agreement on
November 09, 2011 (the “Effective Date”) and that its Commitment shall as of
such date be $50,000,000.
The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assumption Agreement and to become a Lender under the Credit Agreement, (ii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and shall have the obligations of a
Lender thereunder, (iii) it is sophisticated with respect to decisions to become
a Lender and it is experienced in entering into transactions this type, (iv) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.01(e) thereof, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assumption Agreement, (v) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assumption Agreement, and (vi) if it is organized under the laws of a
jurisdiction outside of the United States, attached to this Assumption Agreement
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the undersigned; and (b) agrees
that (i) it will, independently and without reliance on the Administrative Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.
Pursuant to Section 2.16 of the Credit Agreement, the Assuming Lender requests
that the




--------------------------------------------------------------------------------




Borrower deliver to the Administrative Agent (to be promptly delivered to the
Assuming Lender) Notes payable to the order of the Assuming Lender, dated as of
the Effective Date and substantially in the form of Exhibit A to the Credit
Agreement.
The effective date for this Assumption Agreement shall be the Effective Date.
Upon delivery of this Assumption Agreement to the Borrower and the
Administrative Agent, and satisfaction of all conditions imposed under Section
2.14 as of the Effective Date, the undersigned shall be a party to the Credit
Agreement and have the rights and obligations of a Lender thereunder. As of the
Effective Date, the Administrative Agent shall make all payments under the
Credit Agreement in respect of the interest assumed hereby (including, without
limitation, all payments of principal, interest and commitment fees) to the
Assuming Lender.
This Assumption Agreement may be executed in counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart by facsimile shall
be effective as delivery of a manually executed counterpart of this Assumption
Agreement.
This Assumption Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.
Very truly yours,
SOVEREIGN BANK
By /s/ Carlos A. Calixto        
Name: Carlos A. Calixto
Title: Vice President
Domestic Lending Office
(and address for notices):
75 State Street
Boston, MA 02109
Eurodollar Lending Office
75 State Street
Boston, MA 02109
Above Acknowledged and Agreed to:
CITIBANK, N.A., as Administrative Agent
By /s/ Carolyn A. Kee            
Name: Carolyn A. Kee
Title: Vice President
COLGATE-PALMOLIVE COMPANY






--------------------------------------------------------------------------------




By /s/ Elaine C. Paik            
Name: Elaine C. Paik
Title: Vice President and Corporate Treasurer










